Title: From George Washington to Major General Steuben, 18 June 1778
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von


                    
                        Sir.
                        Head Quarters [Valley Forge] 18th June 1778.
                    
                    In answer to the letter which you delivered me yesterday, on the subject of your department. I have to assure you that it is my most earnest wish to conciliate the rights of the Inspectors with those of the officers commanding Corps—and that the public good may be advanced by a perfect harmony between them—with this view the plan proposed in General orders the 15th inst., was made—and it was hoped that the line there drawn between the duties of the inspectors and officers, by preventing an interference of authorities, would have effectually answered this end—As it will require a few days for the officers to become acquainted with the instructions hitherto given—and you think your presence is not necessary ’till your new plan is in a train of execution—I have not the least objection to your going to York—and am persuaded that after having seen the difficulties which opposed the establishment of the inspectorship according to your first ideas, you will from a desire to promote the service lay before Congress such a Plan as will be most likely to obviate those causes of disagreement—and comprehend all the essential duties of your office.
                    I am perfectly satisfied with the conduct of the officers who have acted as your assistants—and think that the army has derived every advantage from the institution under you, that could be expected in so short a time.
                    With respect to your plan of uniting the offices of Brigade Major and Brigade Inspector, I am of opinion with you that many advantages would result from it—The taking the brigade Majors from the Line of Majors would be contrary to our present arrangement of the army—and therefore can only be effected by the authority of Congress. I am with great regard and esteem Sir Your most obedt Servt
                    
                        Go: Washington
                    
                